Citation Nr: 0420101	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-06 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date earlier than May 19, 1998, 
for the grant of service connection and a 100 percent rating 
for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The record reflects that the veteran retired in September 
1978, with more than 20 years active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), which granted service connection for PTSD and assigned 
a 100 percent rating, effective May 19, 1998.  The veteran 
filed a notice of disagreement with that rating decision in 
March 2001.  After receiving a statement of the case in May 
2001, the veteran perfected his appeal to the Board by timely 
filing a substantive appeal in June 2001.  


FINDINGS OF FACT

1.  A June 1995 rating decision that denied service 
connection for PTSD became final when the veteran did not 
file an appeal of the decision within one year after 
receiving notification thereof in June 1995.  

2.  Following the June 1995 rating decision, the veteran's 
next claim for service connection for PTSD was received by VA 
on May 19, 1998.  

3.  A diagnosis of PTSD was not established prior to May 19, 
1998.  


CONCLUSION OF LAW

The criteria for an award of an effective date prior to May 
19, 1998, for the grant of service connection and a 100 
percent rating for PTSD are not met.  38 U.S.C.A. §§ 1110, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f), 
3.400(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The May 2001 statement of the case, along with the May 2001 
and June 2003 supplemental statements of the case, advised 
the veteran of the laws and regulations pertaining to his 
claim of entitlement to an earlier effective date for the 
grant of service connection and a 100 percent rating for 
PTSD.  Those documents informed the veteran of the evidence 
of record and explained the reasons and bases for denial of 
his claim.  He was specifically informed that an effective 
date earlier than May 19, 1998, for the grant of service 
connection and a 100 percent rating for PTSD was being denied 
because the evidence showed that his application to reopen a 
claim for service connection for PTSD was received on May 19, 
1998.  Both the statement of the case and the supplemental 
statements of the case made it clear to the veteran that in 
order to prevail on his earlier effective date claim, he 
needed to present evidence establishing that he met the 
criteria for an effective date earlier than May 19, 1998, for 
the grant of service connection and a 100 percent rating for 
PTSD.  The RO sent a letter to the veteran dated in November 
2003 that informed him as to what action he needed to take 
and what action the RO would take on his claim.  He was told 
that he needed to submit evidence showing that he was 
entitled to an earlier effective date for the grant of 
service connection and a 100 percent rating for PTSD.  
Accordingly, the requirements regarding the duty to notify 
have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's claim, which 
sequence of events was found to constitute error in Pelegrini 
v. Principi, U.S. Vet. App. No. 01-944 (June 24, 2004).  The 
Board notes, however, that following the November 2003 letter 
to the veteran, informing him of the VCAA, including the 
requirements of establishing entitlement to an earlier 
effective date for the grant of service connection and a 100 
percent rating for PTSD, and his and VA's responsibilities in 
the claims process, he was given an opportunity to submit 
additional evidence or argument.  Neither he nor his 
representative submitted any additional evidence, or 
identified any source from whom evidence could be obtained.  
Under these circumstances, the Board considers the lack of 
notice prior to the initial decision by the RO in this case, 
was not prejudicial to the veteran.  

Regarding the duty to assist, the veteran's claims file has 
been carefully and thoroughly reviewed.  Under these 
circumstances, it is apparent that no additional evidentiary 
development is warranted since the file contains his service 
and postservice medical records, along with the statements 
and contentions he has made over the years.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOPGCPREC 16-92.  

The veteran asserts that the grant of service connection and 
a 100 percent rating for PTSD should be effective from 1994 
when he filed his initial claim for service connection for 
PTSD.  

A June 1995 rating decision denied service connection for 
PTSD, and the veteran was notified of that decision by a June 
1995 VA letter.  He did not file an appeal of that rating 
decision within one year after receiving notification 
thereof.  Governing statutory and regulatory provisions 
stipulate that a claimant has one year from the date of 
notice of an adverse rating decision in which to indicate 
disagreement therewith; otherwise, that decision is final, 
and may be reopened only upon the receipt of additional 
evidence which is both new and material under the applicable 
statutory and regulatory provisions.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The RO received a statement from the veteran on May 19, 1998, 
and construed it as a request to reopen the previous claim 
for service connection for PTSD that had been denied in June 
1995 and become final.  While a June 1998 rating decision 
determined that new and material evidence had not been 
submitted so to permit reopening of the previously denied and 
final claim, the veteran thereafter submitted additional 
medical records and underwent a VA psychiatric examination in 
August 1999.  Consequently, the RO, in a March 2001 rating 
decision, granted service connection for PTSD and assigned a 
100 percent rating from the date of claim.  

The medical evidence in this case reveals that a diagnosis of 
PTSD was initially reported in a July 1998 VA outpatient 
record.  A December 1998 medical statement from the 
PeaceHealth Medical Group reported an assessment of PTSD with 
some agitation.  The August 1999 VA psychiatric examination 
diagnosed PTSD, and stated that it was causally linked and 
exacerbated by the veteran's military service.   

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a); 38 C.F.R. § 3.400(a).  


The evidence presented in this case shows that the veteran 
initially filed a claim for service connection for PTSD in 
1994, which was denied by a June 1995 rating decision.  That 
rating decision became final as a result of his failure to 
file an appeal of the decision within one year after 
receiving notification thereof.  Subsequent to the June 1995 
rating decision, the veteran next filed a claim for service 
connection for PTSD on May 19, 1998.  This claim was 
eventually granted by the March 2001 rating decision, on the 
basis of the August 1999 VA psychiatric examination that 
reported a diagnosis of PTSD related to service.  Other 
medical evidence in the claims file shows diagnoses of PTSD 
as early as July 1998.  The 100 percent rating assigned for 
the veteran's PTSD by the March 2001 rating decision was made 
effective as of the date of receipt of the claim- May 19, 
1998.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he is entitled to an earlier effective date for the 
grant of service connection and a 100 percent rating for 
PTSD.  As his initial claim for service connection for PTSD 
was denied by the June 1995 rating decision and became final, 
the effective date for the grant of service connection for 
his PTSD is governed by his next claim for the benefit, which 
was the claim received on May 19, 1998.  The Board notes that 
the medical evidence shows that a diagnosis of PTSD was not 
established until after May 1998.  Therefore, under the 
provision of 38 C.F.R. § 3.400(a), the grant of service 
connection for PTSD could not be earlier than the date of 
receipt of the claim upon which the grant was based, which in 
this case is May 19, 1998.  Because the Board finds that the 
preponderance of the evidence establishes that the proper 
effective date for the grant of service connection and a 100 
percent rating for PTSD is May 19, 1998, an earlier effective 
date is not warranted.  






ORDER

An effective date earlier than May 19, 1998, for the grant of 
service connection for PTSD and a 100 percent rating is 
denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



